Citation Nr: 9921775	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to November 
1987.

In an April 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 20 percent for lumbosacral strain to the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) for a VA examination and additional 
development of the record.  A review of the record reflects 
that a VA examination has been completed as well as 
additional development of the record.  Thus, the case has now 
been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence shows 
that the veteran's lumbosacral strain in manifested by 
limitation of motion on forward flexion and backward 
extension, a positive Goldthwaite's sign in the left leg and 
possibly the right, sciatic neuropathy with characteristic 
pain, absent knee and ankle jerk on the left, weakened 
movement, excess fatigability, and incoordination.


CONCLUSION OF LAW

A 40 percent evaluation is warranted for lumbosacral strain.  
38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. § 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect relevant complaints and 
treatment for pain in the shoulder, hip, and back after a 
hoist fell on the veteran's right side.  

Relevant VA outpatient treatment records dated from November 
1991 to September 1992 reflect complaints of low back pain 
and relevant impressions of lumbar strain.  

Upon VA examination of the joints dated in October 1992, 
range of motion evaluation of the lumbar spine revealed 
flexion to 90 degrees with pain, extension to 15 degrees, 
lateral flexion to the right to 25 degrees, and lateral 
flexion to the left to 25 degrees.  It was noted that an x-
ray of the lumbar spine revealed unusual scalloping of the 
surfaces of the vertebral bodies which may have been unusual 
for the veteran's age.  A relevant diagnosis of lumbar strain 
was noted.  It was also noted that the veteran suffered from 
internal derangement of the right knee, which was aggravated 
by lumbar pain and a right ankle accident.  The examiner 
opined the veteran had moderately severe impairment of his 
activities of daily living.  

In a December 1992 rating decision, the RO granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling from July 1992.

Upon VA examination dated in November 1994, the veteran 
complained of pain in his low back for three years.  The 
veteran reported he was able to lift objects without 
discomfort.  Objectively, the examiner noted no pain on 
percussion of the back and no muscle spasm in the low back 
area.  The examiner noted no postural abnormalities and no 
fixed deformity.  Musculature and range of motion of the back 
were noted as normal.  Patellar reflexes were noted as 
active.  The examiner noted there was "facial pain on all 
movements of the back."  A diagnosis of recurrent 
lumbosacral strain was noted.  X-ray examination of the 
lumbosacral spine revealed moderate nuclear molding of the 
end plates of L2-L5.  No other significant abnormalities were 
seen.

In a December 1994 rating decision, the RO continued a 10 
percent disability evaluation for lumbosacral strain.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued.  The veteran filed a timely substantive 
appeal.

An April 1995 VA outpatient treatment record reflects a 
complaint of low back pain.  An assessment of chronic low 
back pain was noted.  

At his September 1995 RO hearing, the veteran testified that 
pain in his back interfered with his ability to bend and turn 
in certain positions.  (Transcript, page 1).  The veteran 
also stated that bending forward was one of the main 
movements that caused pain.  (Transcript, page 2).  The 
veteran testified that he wore an orthopedic device for his 
back condition and that he more or less wore it all of the 
time.  (Transcript, pages 2-3).  The veteran also testified 
that his back pain moved into his legs.  (Transcript, page 
3).  The veteran felt that he experienced muscle spasm in the 
low back about every other day.  He also stated his back pain 
made sleeping difficult.  (Transcript, page 3).  The veteran 
testified his back pain had hindered his ability to play 
sports and the only activity he could do was walk.  
(Transcript, page 4).  

Upon VA examination of the spine dated in August 1996, the 
veteran complained of frequent back pain, knee pain, 
sleepless nights due to pain, difficulty walking, and his 
knee giving out, putting extra strain on his low back.  The 
examiner noted moderate paravertebral muscle spasm along the 
lumbar area bilaterally.  Range of motion evaluation revealed 
forward flexion to 56 degrees, backward extension from 24 to 
40 degrees, left lateral flexion to 28 degrees, right lateral 
flexion to 34 degrees, rotation to the left to 35 degrees, 
and rotation to the right to 35 degrees.  

The veteran stated he had discomfort on all movements, but it 
was most severe in backward extension and forward flexion.  
On a scale of 1 to 10 the veteran reported his pain was about 
a 6.  Deep tendon reflexes were equal and symmetrical 
bilaterally as far as the patellar, but the Achilles was +2 
on the right and +1 on the left.  

The examiner noted there appeared to be mild decrease in 
pinprick sensation along the left lower extremity.  Relevant 
diagnoses of chronic lumbosacral strain, rule out 
degenerative disc disease with mild radiculopathy left lower 
extremity, and exogenous obesity were noted.  X-ray 
examination of the lumbosacral spine revealed no significant 
change since November 1994.  There was moderate nuclear 
molding of the end plates of L3 to L5.  No evidence of a 
compression injury was found and no significant abnormality 
was noted.  

In an August 1996 rating decision, the RO determined a 20 
percent disability evaluation was warranted for lumbosacral 
strain, effective August 1996.

A June 1997 VA outpatient treatment record reflects a 
complaint of recurrent back pain.  A relevant impression of 
lumbosacral strain was noted.  

Upon VA examination of the spine dated in September 1998, the 
veteran complained of back pain on approximately a daily 
basis.  The veteran reported pain when bending over to pick 
up an object.  The veteran also reported episodes of the pain 
radiating into his left leg.  The examiner noted the veteran 
entered the examination room with a cane and appeared to be 
in some discomfort.  The veteran was also wearing a right 
knee brace.  

The examiner noted the veteran's claims folder had been 
reviewed prior to the examination.  Examination of the lumbar 
spine showed moderate lumbar tenderness.  The examiner noted 
there were no paravertebral muscle spasms.  Straight leg 
testing was positive on the left at 40 degrees and appeared 
to be positive on the right at 60 degrees.  The examiner 
noted that although the test on the right was equivocal, it 
was a definite positive straight-legged test on the left leg.  
Deep tendon reflexes showed absent deep tendon at the left 
knee jerk and left ankle jerk.  Deep tendon reflexes of the 
right lower extremities were 1+ and 2+ on the upper 
extremities.  Vibration tests and sensation test to light 
touch appeared normal in both lower extremities.  

Forward flexion was limited to 84 degrees with pain, backward 
extension was to 30 degrees with stated pain, lateral flexion 
was to 45 degrees and noted as good, and rotation was to 35 
degrees in all directions.  The examiner noted that range of 
motion testing was in consideration of pain, fatigue, 
weakness and coordination and altered by repetition.  Summary 
diagnoses of bulging nucleus pulposus at L4, L5, secondary to 
lumbar disc disease, and left sciatica were noted.  

The examiner opined that the veteran's service-connected 
lumbosacral condition did cause weakened movement, excess 
fatigability, incoordination, and pain.  The examiner further 
opined the veteran could carry on in a civilian occupation, 
particularly one not requiring heavy lifting.  The examiner 
stated pain was visibly manifested by the veteran on movement 
of the back, particularly with backward extension beyond 30 
degrees and forward flexion beyond 80 degrees.  The examiner 
noted there appeared to be no muscle atrophy, muscle spasm or 
skin changes indicative of any disuse of the lumbosacral 
spine; the only objective manifestations were the decreased 
deep tendon reflexes in the left lower extremity.  

Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1998) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1998).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  


The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a;  Diagnostic Code 5289 (1998).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998), 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility of forced motion warrants a 40 percent 
disability evaluation.  The 40 percent evaluation is the 
highest disability evaluation available under Diagnostic Code 
5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent disability evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
There are no higher disability evaluations available under 
Diagnostic Code 5293.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998), 
severe limitation of motion of the lumbar spine warrants a 40 
percent disability evaluation.  There are no higher 
disability evaluations available under Diagnostic Code 5295.  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Analysis

Initially the Board finds that the veteran's claim for an 
increased evaluation for his low back disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a; that is, 
a plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general,  an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).




The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The most recent medical evidence reflects moderate lumbar 
tenderness, limitation of motion in forward flexion and 
backward extension, a positive Goldthwaite's sign in the left 
leg and possibly in the right leg, sciatic neuropathy with 
pain, and an absent deep tendon knee and ankle jerk on the 
left.  

Additionally, the September 1998 VA examiner stated the 
veteran's lumbosacral condition did cause weakened movement, 
excess fatigability, incoordination, and pain, which was 
visibly manifested by the veteran on movement.  The examiner 
also noted there appeared to be no muscle atrophy, muscle 
spasm or skin changes indicative of any disuse of the 
lumbosacral spine; the only objective manifestations were the 
decreased deep tendon reflexes in the left lower extremity.  
The Board concludes that these medical findings more nearly 
approximate a 40 percent disability evaluation under 
Diagnostic Code 5295.  

In the absence of unfavorable ankylosis of the lumbar spine 
as a clinical feature of the appellant's service-connected 
lumbosacral strain, the Board finds that the criteria for an 
increased evaluation of 50 percent under diagnostic code 5289 
is not warranted.

The Board further concludes that an increased evaluation of 
60 percent is not warranted under Diagnostic Code 5293 
because service connection has not been granted for 
intervertebral disc syndrome, and clinical findings 
suggestive though not diagnostic of degenerative disc disease 
have not been associated with the service-connected 
lumbosacral strain.  





The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998).  

The Court has, however, held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Codes 5295, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Board 
notes that pain, weakened movement, excess fatigability, and 
incoordination were taken into consideration in reaching this 
decision.

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  

In the present case, there is no evidence the veteran's 
lumbosacral strain results in marked interference with 
employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  



ORDER

A 40 percent evaluation for lumbosacral strain is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


